                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JESSICA ANN MARTIN,                                 Case No. 21-cv-02180-HSG
                                   8                     Plaintiff,                          ORDER OF DISMISSAL WITH LEAVE
                                                                                             TO AMEND
                                   9               v.

                                  10     WEST COUNTY DETENTION FACILITY
                                         DOES 1-3,
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff, an inmate at California Institute for Women, has filed a pro se action pursuant to

                                  14   42 U.S.C. § 1983. Her complaint (Dkt. No. 1) is now before the Court for review under 28 U.S.C.

                                  15   § 1915A. Plaintiff has been granted leave to proceed in forma pauperis in a separate order. Dkt.

                                  16   No. 3.

                                  17                                               DISCUSSION

                                  18   A.       Standard of Review

                                  19            A federal court must conduct a preliminary screening in any case in which a prisoner seeks

                                  20   redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

                                  21   § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims

                                  22   that are frivolous, malicious, fail to state a claim upon which relief may be granted or seek

                                  23   monetary relief from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1),

                                  24   (2). Pro se pleadings must, however, be liberally construed. See United States v. Qazi, 975 F.3d

                                  25   989, 993 (9th Cir. 2020).

                                  26            Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  27   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not

                                  28   necessary; the statement need only “‘give the defendant fair notice of what the . . . claim is and the
                                   1   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   2   While Rule 8 does not require detailed factual allegations, it demands more than an unadorned,

                                   3   the-defendant-unlawfully-harmed-me accusation. Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009).

                                   4   A pleading that offers only labels and conclusions, or a formulaic recitation of the elements of a

                                   5   cause of action, or naked assertions devoid of further factual enhancement does not suffice. Id.

                                   6   To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements: (1) that a

                                   7   right secured by the Constitution or laws of the United States was violated, and (2) that the alleged

                                   8   violation was committed by a person acting under the color of state law. See West v. Atkins, 487

                                   9   U.S. 42, 48 (1988).

                                  10   B.     Complaint

                                  11          Plaintiff alleges that, while she was a pretrial detainee at West County Detention Facility,

                                  12   certain Doe defendants used excessive force on her and were deliberately indifferent to her serious
Northern District of California
 United States District Court




                                  13   medical needs. The complaint will be DISMISSED with leave to amend for the following reasons

                                  14   because Plaintiff has failed to name a cognizable defendant. This action cannot proceed solely

                                  15   against Doe defendants because it is effectively impossible for the United States Marshal to serve

                                  16   an anonymous defendant. Plaintiff has not identified a single defendant by name. In her amended

                                  17   complaint, Plaintiff should identify at least one defendant by name. The Court cannot assist

                                  18   Plaintiff with ascertaining the identity of the Doe defendants who committed the alleged

                                  19   constitutional violations.

                                  20           In preparing an amended complaint, the Court provides the following guidance.

                                  21   Plaintiff’s current complaint is a narrative of events, with a conclusion that Defendants’ actions

                                  22   constituted cruel and unusual punishment. In preparing her amended complaint, Plaintiff should

                                  23   identify what each defendant did (or did not do), and identify what and how each particular action

                                  24   (or inaction) violated a specific constitutional provision. Because Plaintiff was a pretrial detainee

                                  25   at the time of the alleged events, her claims arise under the Fourteenth Amendment. See Bell v.

                                  26   Wolfish, 441 U.S. 520, 535 n.16 (1979) (when pretrial detainee challenges conditions of her

                                  27   confinement, proper inquiry is whether conditions amount to punishment in violation of Due

                                  28   Process Clause of the Fourteenth Amendment).
                                                                                         2
                                   1                                             CONCLUSION

                                   2          For the foregoing reasons, the complaint is dismissed with leave to amend. Within twenty-

                                   3   eight (28) days of the date of this order, Plaintiff shall file an amended complaint that addresses

                                   4   the identified deficiencies. The amended complaint must identify at least one defendant by name.

                                   5   The amended complaint must include the caption and civil case number used in this order, Case

                                   6   No. C 21-2180 HSG (PR) and the words “AMENDED COMPLAINT” on the first page. If using

                                   7   the court form complaint, Plaintiff must answer all the questions on the form in order for the

                                   8   action to proceed. An amended complaint completely replaces the previous complaints. See

                                   9   Lacey v. Maricopa Cnty., 693 F.3d 896, 925 (9th Cir. 2012). Accordingly, Plaintiff must include

                                  10   in her amended complaint all the claims she wishes to present and all of the defendants she wishes

                                  11   to sue, and may not incorporate material from the prior complaint by reference. Failure to file an

                                  12   amended complaint in accordance with this order in the time provided will result in dismissal of
Northern District of California
 United States District Court




                                  13   this action without further notice to Plaintiff. The Clerk shall include two copies of the court’s

                                  14   complaint form with a copy of this order to Plaintiff.

                                  15          IT IS SO ORDERED.

                                  16   Dated: 5/25/2021

                                  17                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  18                                                    United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
